Citation Nr: 1433124	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of gunshot to abdomen. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.   

In August 2010 the Board granted the Veteran an earlier effective date of May 10, 1999 for the grant of service connection for gunshot to abdomen.  This decision also remanded the Veteran's claim for a higher rating for residuals of gunshot to abdomen for the issuance of a statement of the case.  A statement of the case was issued in February 2011, and the Veteran submitted a timely appeal.

The Veteran asserted at his January 2014 hearing that he could no longer work due to his abdominal gunshot wound disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  Therefore, in light of the Veteran's assertions, and in light of the Court's holding in Rice, the Board has considered a claim for TDIU as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected gunshot wound of the abdomen was raised by the Veteran's January 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders that are pertinent to the Veteran's claim have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the January 2014 hearing that his symptoms of the gunshot wound have worsened in severity since his last VA medical examination of his abdomen in October 2010.  A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given that nearly four years have passed since the last VA compensation examination and that the Veteran testified that his disability has been worsening since then, the Veteran should be afforded another examination to assess the current nature and severity of his service-connected disability.

The Board additionally notes that during his January 2014 hearing, the Veteran stated that he had been granted Social Security Administration (SSA) disability benefits in 2012.  He indicated that the award was in part due to his service-connected abdominal disability.  Other than a December 2012 award letter, records pertaining to this grant of disability benefits have not been obtained.  Given the likelihood that records held by SSA might include those pertinent to the disability at issue in this appeal, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran reported at his hearing that all of his medical treatment is through VA.  His updated VA treatment records should be obtained and associated with the claims file.

Also, the Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter and he should be requested to complete a claim form.

Finally, it is noted that there are no service treatment records contemporaneous in time to the gunshot wound in service which the Veteran reports occurred in August 1976 in Yongsan, Korea.  On remand, records pertaining to treatment of the Veteran at the Army Hospital in Yongsan, Korea, should be sought.  Pursuant to 38 C.F.R. § 4.56, the in-service history of the gunshot wound is relevant to the appeal for an increased rating.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  The Veteran should be asked to submit a claim form for entitlement to TDIU in order that detailed information concerning his work history, education and training can be obtained.

2.  Attempt to obtain records, including any clinical inpatient treatment records, regarding treatment of the Veteran at the U.S. Army Hospital in Yongsan, Korea, starting in August 1976.  If the records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).

3.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.

4.  Contact the Social Security Administration and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected residuals of a gunshot wound to the abdomen.  The complete claims folder must be provided to the examiner for review in conjunction with the examination and the examiner should note in the examination report that the claims file was reviewed.  Attention is invited to the Veteran's testimony before the Board in January 2014, as to how the disability affects him on a daily basis, such as groin pain and constipation.

The examiner is asked to provide information as to the nature and severity of the residuals of the service-connected gunshot wound to the abdomen.  

The examiner is also asked to address the functional impairment resulting from the service-connected disabilities (residuals of gunshot wound to the abdomen; depression with anxiety; degenerative disc disease of the lumbar spine; and the scars on his posterior trunk and anterior trunk) that may affect his ability to function and perform tasks in a work-like setting.  If additional examination is necessary in order to provide the requested information, such should be scheduled.

6.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



